DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Examiner’s Amendment

2. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, John M. Rogitz (Reg. No.: 67,641) has agreed and authorized the
Examiner to amend claims 1, 19, 23, 26-27, and 29-30; cancel claims 2, 5-6, 10-11, 13, 16-18, 20, and 28 have been canceled by the Applicant.  The Applicant added new claim 31.

The application has been amended as follows:

                                                                  Claims
1.  (Currently amended)  A first device, comprising: 
at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:
access a first network connection history for a second device different from the first device;
determine in a first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device, the second network connection history being previously stored at a storage location accessible to the first device; [[and]]
based on a determination in the first instance to authenticate the second device, authenticate the second device;



store the first network connection history;

access a third network connection history for the second device; and
determine in a second instance whether to authenticate the second device based on data in the third network connection history matching data in the stored first network connection history, the matched data in the stored first network connection history not being indicated in the second network connection history.
2.	(Canceled)
5.	(Canceled)
6.	(Canceled)
10.	(Canceled)
11.	(Canceled)
13. 	(Canceled)
16.	(Canceled)
17. 	(Canceled)
18.	(Canceled)
19.	(Currently amended)  A computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to:

access, via a[[the]] first device, a first network connection history associated with a[[the]] second device different from the first device;
determine in a first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device, the second network connection history being previously stored at a storage location accessible to the first device; [[and]]
in the first instance to authenticate the second device based on the first network connection history, authenticate the second device and permit access to at least one resource;
access a third network connection history for the second device;
determine in a second instance whether to authenticate the second device based on data in the third network connection history matching data in the first network connection history, the data matched in the second instance not being indicated in the second network connection history; and
responsive to determining in the second instance to authenticate the second device, authenticate the second device and permit access to the at least one resource.
20.	(Canceled)
23.	(Currently Amended)  The first device of Claim 1, wherein the data in the first network connection history that is matched to the data in the second network connection history in the first instance comprises data for network connections to plural different networks of different network types.
26.	(Currently Amended)  The CRSM of Claim [[19]]31, wherein the instructions are executable to:
present the GUI on the display and, prior to the first instance, authenticate the second device based on user input to the GUI.
27.	(Currently Amended)  The CRSM of Claim [[19]]31, comprising the display.
28.	(Canceled)


29.	(Currently Amended)  The CRSM of Claim 19, wherein the instructions are executable to:
determine in the first instance whether to authenticate the second device based on a first network disconnection time indicated in the first network connection history matching a second network disconnection time indicated in [[a]]the second network connection history.
30.	(Currently Amended)  The CRSM of Claim 19, wherein the instructions are executable to:
determine in the first instance whether to authenticate the second device based on a first network connection time range for a network connection as indicated in the first network connection history matching a second network connection time range for the network connection as indicated in [[a]]the second network connection history.
31.	(New)	The CRSM of Claim 19, wherein the instructions are executable to:
present a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable by a user to authorize the first device to use one or more network connection histories of the second device for one or more future authentications of the second device.

Examiner’s Statement of Reasons for Allowance

3. 	Claims 1, 3-4, 7-9, 12, 14-15, 19, 21-27, and 29-31 are allowable.
The following is an Examiner’s statement of reasons for allowance:
The claimed system and method disclose the first network connection history may be accessed by being received via a network interface of the first device from the second device, and may include a Wi-Fi network connection history. Additionally or alternatively, the first network connection history may include a non-Wi-Fi network connection history such as a Bluetooth connection history, an automatic teller machine (ATM) connection history, a near-field communication (NFC) connection history, a virtual private network (VPN) connection
history, and/or a wired ethernet connection history.  Further, the claimed system and method discloses determining in the first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device that was previously stored at a storage location accessible to the first device. The matching may include network connections indicated in the first network connection history matching network connections indicated in the second network connection history.
`	The closest prior art is Liu (2016/0119316) discloses providing a wireless network authentication method and wireless network authentication apparatuses, and relate to the field of network security technologies. Liu discloses generating a to-be-verified address according to history access information related to a target access point (AP), wherein the to-be-verified address is used to identify an identity of a client device; and sending an authentication request comprising the to-be-verified address to the target AP. Further, Liu discloses a client device generates a to-be-verified address by using history access information, and an AP identifies and verifies a real identity of a corresponding client device according to the history access information, so as to provide a network service for a history access device, such that a history access client device can also obtain fast network access in the case of not knowing an access password.

The prior art of Liu (2016/0119316) does not disclose or suggest, “determine in a first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device, the second network connection history being previously stored at a storage location accessible to the first device; based on a determination in the first instance to authenticate the second device, authenticate the second device; and access a third network connection history for the second device; and determine in a second instance whether to authenticate the second device based on data in the third network connection history matching data in the stored first network connection history, the matched data in the stored first network connection history not being indicated in the second network connection history”.
The prior art of Mahaffey et al. (9,973,534) discloses storing at the mobile communications device a list identifying a plurality of physical network connection providers, scanning the list to determine whether a physical network connection provider for the first network connection is listed in the list, in the physical network connection provider for the first network connection is listed in the list, allowing the mobile communications device to maintain the first network connection, and if the physical network connection provider for the first network connection is not listed in the list, not allowing the mobile communications device to maintain the first network connection.
The prior art of Mahaffey et al. (9,973,534) does not disclose or suggest, “determine in a first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device, the second network connection history being previously stored at a storage location accessible to the first device; responsive to determining in the first instance to authenticate the second device based on the first network connection history, authenticate the second device and permit access to at least one resource; access a third network connection history for the second device; determine in a second instance whether to authenticate the second device based on data in the third network connection history matching data in the first network connection history, the data matched in the second instance not being indicated in the second network connection history; and responsive to determining in the second instance to authenticate the second device, authenticate the second device and permit access to the at least one resource” of claims 14 and 19.
	The Non-patent literature of Lee (Title: A Novel and Scalable Communication-History-Based Knapsack Authentication Framework for IEEE 802.11) teaches a novel communication history-based authentication framework that utilizes the exchanged communication data at various layers (e.g., PHY, MAC) as a history to protect management frames from spoofing attacks in IEEE 802.11 networks. This framework can easily be extended to other wireless protocols, and is scalable enough to be applied to devices with different computing/processing powers and/or abilities to extract PHY or MAC layer data.  Lee discloses to adapt the well-known Knapsack cryptosystem for our communication history-based authentication scheme in this paper, as it is simple to implement, while it provides strong security for our application scenario. Management frame authentication is achieved by generating an authentication code based on the history of the data that has been exchanged between the transmitter and the receiver. A management frame that has the correct authentication code attached will be verified as a legitimate management frame at the receiver. We discuss how we applied the knapsack cryptosystem to our scheme in detail, including experiments that analyze randomness of history data, the performance of generating the authentication code, and various attack scenarios.

	The Non-patent literature of Lee (Title: A Novel and Scalable Communication-History-Based Knapsack Authentication Framework for IEEE 802.11) does not teach or suggest, “determine in a first instance whether to authenticate the second device based on data in the first network connection history matching data in a second network connection history for the second device, the second network connection history being previously stored at a storage location accessible to the first device; responsive to determining in the first instance to authenticate the second device based on the first network connection history, authenticate the second device and permit access to at least one resource; access a third network connection history for the second device; determine in a second instance whether to authenticate the second device based on data in the third network connection history matching data in the first network connection history, the data matched in the second instance not being indicated in the second network connection history; and responsive to determining in the second instance to authenticate the second device, authenticate the second device and permit access to the at least one resource” of claim 14.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons
for Allowance."

                                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-
3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (INUSA OR CANADA) or 571-272-1000.

5/3/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439